Case 3:19-cv-00403-SALM Document 28-1 Filed 10/03/19 Page 1 of 6

EXHIBIT 1
Case 3:19-cv-00403-SALM Document 28-1 Filed 10/03/19 Page 2 of 6

RELEASE AND SETTLEMENT AGREEMENT.

1. PARTIES. This Release and Settlement Agreement ("Settlement Agreement") is made
by and between BENJAMIN JOHNSON, his heirs, successors or assigns, (referred to as
“Johnson” or “Plaintiff’), and H.I. STONE & SON, INC., its successors, assigns, present and
former parent companies, affiliates, and subsidiaries (referred to as “HI. Stone” or
“Defendant”). (Plaintiff and the Defendant are collectively referred to herein as the
"Parties."} The Effective Date of this Settlement Agreement shall be the date when it is
approved by the Court.

2. PARTICULARS.

WHEREAS, Plaintiff filed a complaint in Connecticut Superior Court captioned Benjamin
Johnson v. HLL Stone & Son, Inc., bearing Docket No, UWY-CV-XX-XXXXXXX-S, which was then
removed to the United States District Court, District of Connecticut, as Case No. 3:19cv00403
(the “Complaint");

WHEREAS, the Defendant denied liability in its Answer to the Complaint, and asserted
Affirmative Defenses; and

WHEREAS, the Parties, after attending a mediation session with Magistrate Judge Sarah
A. L. Merriam, agree that it is in their best interests to avoid the costs and uncertainty involved in
litigation and to resolve any and all claims and disputes between them, on the terms and
conditions set forth below.

NOW THEREFORE, in exchange for and in consideration of the mutual promises and
covenants contained herein, along with other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the Parties hereby agree as follows.

3. DENIAL OF LIABILITY /NON-ADMISSION, The covenants and promises contained
herein are not to be construed as an admission of liability on behalf of either of the Parties. The
Parties further agree that neither this Settlement Agreement nor any part of it is to be used or
admitted into evidence in any proceeding, judicial, administrative, or otherwise, except one
brought for the purpose of enforcing any rights, obligations or duties arising out of this
Settlement Agreement, or otherwise required by law. The Parties recognize that they each deny
liability and/or the claims made by the other party.

4, CONSIDERATION. In consideration of the terms, conditions and undertakings in this
Settlement Agreement, Defendant agrees to pay Plaintiff the aggregate sum of THIRTY-EIGHT
THOUSAND DOLLARS ($38,000.00), as follows:

(a) Defendant will issue payment within Fifteen (15) days of the Effective Date of this
Settlement Agreement to Plaintiff in the amount of Twenty-Five Thousand Three
Hundred Thirty-Three Dollars and Thirty-Three Cents ($25,333.33), which will be
reported on an IRS Form 1099, Plaintiff will provide a Form W-9 to Defendant’s
counsel with the signed Settlement Agreement.
Case 3:19-cv-00403-SALM Document 28-1 Filed 10/03/19 Page 3 of 6

(b) Defendant will issue payment within Fifteen (15) days of the Effective Date of this
Settlement Agreement to Leonard McDermott, Employee Advocates, 35 Porter
Ave., 3B, P.O. Box 205, Naugatuck, CT 06770 in the amount of Twelve Thousand
Six Hundred Sixty-Six Dollars and Sixty-Seven Cents ($12,666.67), and such
amount will be reported on an IRS Form 1099 issued to Plaintiffs’ counsel.
Plaintiff's counsel will provide a Form W-9 to Defendant’s counsel when the
signed Settlement Agreement.

The payment described above shall be the complete, total, and only financial payments to
Plaintiff and his counsel under this Settlement Agreement.

3, RELEASE GF CLAIMS, In consideration of all the terms, conditions and undertakings
in this Settlement Agreement, Plaintiff releases, waives, surrenders, and discharges Defendant,
its successors, assigns, present and former parent companies, affiliates, subsidiaries, owners,
officers, directors, members, principals, insurers, attorneys, and/or agents from any and all
manner of action and actions, cause and causes of action, suits, debts, accounts, promises,
warranties, damages, attorneys’ fees, claims and demands, liabilities of every kind and character,
direct and indirect, known and unknown, of whatever kind or nature, in law or in equity, arising
under Parts I and II of Title 31, Chapter 558 of the Connecticut General Statutes titled “Wages”,
Conn. Gen. Stat. § 31-58 ef seg. and Conn. Gen. Stat. § 31-70 ef seg.; the Fair Labor Standards
Act, 29 U.S.C. § 201 et seg.; and any other state and federal wage and hour laws; that Plaintiff
now has, claims to have, may have, or have had af any time against Defendant from the
beginning of the world to the Effective Date, including, but not limited to, the claims raised in
the Complaint or that could have been raised in the Complaint.

Plaintiff is aware that he may discover claims or facts in addition to or different from those
known or believed to be true with respect to the matters related herein. Nevertheless, it is
Plaintiff's intention to fully, finally, and forever settle and release all such matters, and all claims
relaied thereto, which now exist, may exist, or heretofore have existed between Plaintiff and
Defendant, whether suspected or unsuspected. In furtherance of such intention, this Settlement
Agreement shall be and remain in effect as a full and complete release of all such matters,
notwithstanding the discovery or existence of any additional or different claims or facts relative
thereto.

6. AFFIRMATIONS. Plaintiff represents that, other than this Complaint that he is now
dismissing with prejudice and releasing all claims arising out of the working relationship with
H.L Stone and the allegation in the Complaint, and a pending Workers” Compensation Claim
(WCC-50016900 and /or WCC-1311708), he has no pending claim or claims against Defendant
and has not assigned any claim or claims against Defendant to any person or entity. Plaintiff
further affirms that he shall not make any compiaint or demand to any other federal or state
agency and shall not assist, promote, or become a party or witness to any claim and/or complaint
brought against Defendant by any third parties, unless so required by law, relating to the subject
matter of the Complaint and Settlement Agreement. Plaintiff further affirms that he is not
entitled to any other compensation, benefit, leave, except as provided by this Settlement
Agreement, This Settlement Agreement is intended to be a release that permanently extinguishes
all of the Plaintiff's claims against Defendant to the fullest extent permitted by law.
Case 3:19-cv-00403-SALM Document 28-1 Filed 10/03/19 Page 4 of 6

7. NON-ASSIGNMENT. Plaintiff warrants and represents that he has not heretofore
assigned or transferred or attempted to assign or transfer to any person or entity, any claim or
matter recited in this Settlement Agreement or any part or portion thereof, and agrees to
indemnify and hold harmless Defendant from and against any claim, demand, damage, debt,
liability, account, reckoning, obligation, cost, expense (including the payment of attorney's
fees and costs actually incurred whether or not litigation is commenced), lien, action, and
cause of action, based on, in connection with, or arising out of such assignment or transfer or
attempted assignment or transfer.

8. CONFIDENTIALITY. The Parties understand that this Settlement Agreement must be
approved by the Court and that the court file is a public record. The Parties further understand
that they are permitted to make truthful statements related to or concerning this Action. The
Parties mutually agree, however, that they will take no affirmative steps, nor induce others, to
publish the terms of this Settlement Agreement to the media or on social media.

9, NON-DISPARAGEMENT., The Parties are permitted to make truthful statements related
to or concerning this Action, Otherwise, however, the Parties mutually agree that they will
refrain from making ariy statements or comments (whether verbally, electronically, or in writing)
that defames, disparages or denigrates the other and further agree not to induce others to make
such statements or comments.

10. TAXES. Both parties are responsible for any respective tax liabilities relating to the
payments made pursuant to this Settlement Agreement and neither will look to the other for any
indemnification of any tax liability.

ll. SEVERABILITY, If, in the future, it is determined by a court of competent jurisdiction
that any covenant, clause, provision or term herein is illegal, invalid or unenforceable, the
remaining provisions and terms of this Agreement shall not be affected thereby and the illegal,
invalid or unenforceable term or provision shall be amended by the court to reflect the Parties!
intent, if possible. If such an amendment is not possible, the illegal, invalid or unenforceable
term or provision shall be severed from the remainder of this Agreement. In the event of such
severance, the remaining covenants of this Agreement shail continue to be binding and
enforceable to the extent permitted by law.

12. GOVERNING LAW, This Agreement shall be deemed to be made and entered into in
the State of Connecticut, and shall in all respects be interpreted, enforced and governed
under the laws of Connecticut, without regard to conflict of law principles. The language of
all parts of this Agreement shal! in all cases be construed as a whole, according to its fair
meaning, and not strictly for or against any of the Parties. The headings and captions of this
Agreement are provided for convenience only and are intended to have no effect in
construing or interpreting this Agreement.

13. EXECUTION. This Agreement may be executed in one or more counterparts, each of
which when so executed shall be deemed to be an original, and all such counterparts together
shall constitute but one and the same instrument.
Case 3:19-cv-00403-SALM Document 28-1 Filed 10/03/19 Page 5 of 6

ACKNOWLEDGEMENT

By signing below, Plaintiff acknowledges that he carefully read and understands the terms
of this Settlement Agreement, had the opportunity to consult with an attorney of his
choosing regarding the implications of this Settlement Agreement, and chooses to enter
into this Settlement Agreement freely, knowingly, and voluntarily without any undue
duress and that no other promises or agreements have been made to them other than those
set forth herein.

IN WITNESS WHEREOF, the Parties affix their signatures hereto:

BENJAMIN JOHNSON

Date: 4 Jaolra

 

Personally appeared BENJAMIN JOHNSON, signed and sealer of the foregoing instrument, and
acknowledged the same to be h is free act and deed before me on this Jo” day of SEPTEMBER,
2019

_ Notary Public v
My Commission Expires; #13 ba
Case 3:19-cv-00403-SALM Document 28-1 Filed 10/03/19 Page 6 of 6

ACKNOWLEDGEMENT

By signing below, Chuck Stone, Jr., as Vice President of HI. Stone & Son, Inc,
acknowledges that he has authority to enter into this Settlement Agreement on behalf of
HI. Stone & Son, Inc., has carefully read and understands the terms of this Settlement
Agreement, had the opportunity to consult with an attorney of his choosing regarding the
implications of this Settlement Agreement, and chooses to enter into this Settlement
Agreement freely, knowingly, and voluntarily without any undue duress and that no other
promises or agreements have been made to them other than those set forth in herein.

IN WITNESS WHEREOF, the Parties affix their signatures hereto:

 

HLL STONE & SON, INC.
Date: (8-3-1 4 _. By. - ee ng

CHUCK STONE, JR., Vice President

Personally appeared CHUCK. STONE, JR., signed and seater of the foregoing instrument, and
acknowledged the same to be h is free act and deed before me on this__s day of SEPTEMBER,

OS atk lic
My Commission Expires: 1

 

ROSARIA MCDONALD

a Notary Public, State of Connseticut
My Commission Explras May 31, 2024

 

 

 

 

 
